Entered: January 30th, 2019
                               Case 18-00039   Doc 74     Filed 01/30/19      Page 1 of 2
Signed: January 28th, 2019

SO ORDERED




                                     UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND


         In re:                                       )
                                                      )
         NAHID AHMADPOUR                              )
                                                      )
                                                      )      Chapter 7
                                                      )      Case No. 18-11248
                                                      )
                                                      )
         NATIONWIDE REG. & SEC. LTD                   )
                                                      )
                   Plaintiff                          )
                                                      )
         v.                                           )      Adversary No. 18-00039
                                                      )
         NAHID AHMADPOUR                              )
                                                      )
                   Defendant                          )

                                ORDER ON MOTION TO COMPEL DEPOSITION

                   THIS MATTER came on to be heard on November 13, 2018 upon Defendant, Nahid

         Ahmadpour’s Motion to Compel a representative of Nationwide Security & Registry LTD (“NRS”)

         to travel to Maryland for the purposes of giving a deposition; and

                   IT APPEARING TO THE COURT, that the Motion should be denied and that the deposition

         should be conducted in the New York, New York, the principal place where NRS conducts business;

         it is, therefore,
                  Case 18-00039       Doc 74     Filed 01/30/19        Page 2 of 2



       ORDERED that the Motion to Compel a representative of NRS to come to Maryland for

purposes of giving a deposition should be denied; and it is further,

       ORDERED that the deposition of the representative of NRS shall be conducted in New York,

New York.

Copies to:

Kevin D. Judd, via CM/ECF
Michael G. Wolff, via CM/ECF
Fitzgerald Lewis, via CM/ECF
Jon D. Pels, via CM/ECF
Alvaro A. Llosa via CM/ECF
Laura J. Margulies, Trustee via CM/ECF
Synchrony Bank c/o PRA Receivables Management via CM/ECF


                                          End of Order
